Exhibit 10.512

 

GUARANTY
LOAN NO. 754183

 

THIS GUARANTY (as the same may from time to time hereafter be modified,
supplemented or amended, the “Guaranty”) is made as of January 26, 2005 by
INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation, having an
office at 2901 Butterfield Road, Oak Brook, Illinois 60523 (“Guarantor”), in
favor of PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, having a
principal place of business and post office address at c/o Principal Real Estate
Investors, LLC, 801 Grand Avenue, Des Moines, Iowa 50392-1450 (“Lender”).

 

RECITALS:

 

Lender has agreed to make a loan (the “Loan”) in the original principal sum of
Twenty Million Seven Hundred Fifty Five Thousand Three Hundred and No/100
Dollars ($20,755,300.00) (the “Loan Amount”) to INLAND WESTERN CORAM PLAZA,
L.L.C., a Delaware limited liability company (“Borrower”); and

 

The Loan is evidenced by Borrower’s Consolidated, Amended and Restated Secured
Promissory Note made payable and delivered to Lender (as the same may from time
to time hereafter be modified, amended, supplemented, extended or consolidated
in writing, and any note(s) issued in exchange therefor or replacement thereof,
the “Note”) and further evidenced and secured by a Consolidated, Amended and
Restated Mortgage and Security Agreement (the “Mortgage”, it being agreed that
“Mortgage” as hereinafter used shall be construed to mean “mortgage” or “deed of
trust” or “trust deed” or “deed to secure debt” as the context so requires) on
certain real estate located in Suffolk County, New York, together with all
existing improvements constructed thereon, said Premises being more particularly
described in said Mortgage, and an Assignment of Leases (“Assignment of
Leases”); and

 

In connection with the Loan, the Borrower has also executed that certain
Environmental Indemnity (“Environmental Indemnity”) and that certain Loan
Agreement for the benefit of Lender (the Note, Environmental Indemnity, the Loan
Agreement, Mortgage and Assignment of Leases and all other instruments or
agreements by which the Loan is evidenced or secured are hereinafter
collectively referred to as the “Underlying Instruments”); and

 

It is a condition of Lender’s agreement to make the Loan that Guarantor be
unconditionally liable for and personally guarantee the payment and performance
of certain liabilities and obligations of the Borrower under the Underlying
Instruments upon the terms and conditions as are hereinafter set forth; and

 

WHEREAS, Guarantor is financially interested in Borrower and is materially
benefited by the consummation of the Loan and has agreed to unconditionally and
personally guarantee the payment and performance of certain liabilities and
obligations of Borrower under the Underlying Instruments upon the terms and
conditions as are hereinafter set forth.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower,
Guarantor intending to be legally bound, hereby makes the following
representations and warranties to the Lender and hereby covenants and agrees
with the Lender as follows:

 

1.                                       Guarantor absolutely, irrevocably and
unconditionally guarantees to the Lender payment and the full, faithful and
timely performance of any and all liabilities and obligations of Borrower
whether now existing or hereafter incurred under the Environmental Indemnity and
Paragraph 9 of the Note but excluding, specifically subparagraphs 9(d) through
9(k) thereof (all of which payments, liabilities and obligations are hereinafter
collectively referred to as the “Guaranteed Obligations”).

 

2.                                       Guarantor absolutely, irrevocably and
unconditionally waives notice of acceptance of this Guaranty and notice of any
payment, liability or obligation to which it may apply, and waives presentment,
demand of payment, protest, notice of dishonor or nonpayment of such liabilities
under this Guaranty or any of the Underlying Instruments creating the Guaranteed
Obligations and any suit or taking other action by the Lender against, and any
other notice to, any party liable thereon or any property which may be security
therefor.

 

3.                                       The Lender may at any time and from
time to time without the consent of, or notice to, Guarantor, without incurring
any responsibility to Guarantor and without impairing or releasing any of the
obligations of Guarantor hereunder, upon or without any terms or conditions and
in whole or in part:

 

(a)                                  renew, alter or change the interest rate,
manner, time, place or terms of payment or performance of any of the Guaranteed
Obligations, or any liability incurred directly or indirectly in respect
thereof, whereupon the guaranty herein made shall apply to the Guaranteed
Obligations as so changed, extended, renewed or altered;

 

(b)                                 sell, exchange, release, surrender, and in
any manner and in any order realize upon or otherwise deal with any property at
any time directly and absolutely assigned or pledged or mortgaged to secure the
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof;

 

(c)                                  exercise or refrain from exercising any
rights against Borrower or any other person (including Guarantor) or otherwise
act or refrain from acting with regard to the Underlying Instruments, Guaranteed
Obligations or this Guaranty;

 

(d)                                 settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
subordinate the payment of all or any part thereof to the payment of any
liability of Borrower (whether or not then due) to creditors of Borrower other
than the Lender and Guarantor;

 

2

--------------------------------------------------------------------------------


 

(e)                                  apply any sums in whatever manner paid or
realized to any liability or liabilities of Borrower to the Lender regardless of
what liability or liabilities of Borrower remain unpaid;

 

(f)                                    consent to or waive any breach of or any
act, omission or default under the Underlying Instruments or otherwise amend,
modify or supplement any of such instruments or agreements; and/or

 

(g)                                 sell, convey or assign, whether into a
securitized transaction or otherwise, all or any part of Lender’s interest in
this Guaranty and the Underlying Instruments.

 

4.                                       (a)                                  No
invalidity, irregularity or unenforceability of all or any part of the
Underlying Instruments, the Guaranteed Obligations or this Guaranty, or of any
security therefor, shall affect, impair or constitute a defense to this
Guaranty.  This Guaranty is a direct and primary obligation of Guarantor, and
Guarantor’s obligations hereunder are not as a surety.  This is a guaranty of
payment and performance, and not merely a guaranty of collection.

 

(b)                                 Guarantor acknowledges and agrees that this
Guaranty and Guarantor’s obligations with respect to payments and performance
under the Environmental Indemnity shall remain in full force and effect,
notwithstanding the fact that the Note and payments due under the other
Underlying Instruments have been paid in full.

 

5.                                       (a)                                 
Notwithstanding any payment or payments made by Guarantor hereunder, Guarantor
will not assert or exercise any right of the Lender or of such Guarantor against
Borrower to recover the amount of any payment made by such Guarantor to the
Lender by way of subrogation, reimbursement, contribution, indemnity or
otherwise arising by contract or operation of law, and Guarantor shall not have
any right of recourse to or any claim against assets or property of Borrower,
whether or not the obligations of Borrower have been satisfied, all of such
rights being herein expressly waived by Guarantor.  The provisions of this
paragraph shall survive the termination of this Guaranty, and any satisfaction
and discharge of Borrower by virtue of any payment, court order or any
applicable law.

 

(b)                                 Notwithstanding the provisions of
Section 5(a), Guarantor shall have and be entitled to all rights of subrogation
otherwise provided by applicable law in respect of any payment Guarantor may
make or be obligated to make under this Guaranty, and to assert and enforce the
same, in each case on and after, but at no time prior to, the date (the
“Subrogation Trigger Date”) which is 91 days after the date on which all
obligations under the Underlying Instruments shall have been paid or performed
in full, if and only if the existence of Guarantor’s rights under this
Section 5(b) would not make Guarantor a creditor (as defined in the Bankruptcy
Reform Act of 1978, an amended, 11 U.S.C. Sections 101 et seq., and the
regulations adopted and promulgated pursuant thereto) of Borrower in any

 

3

--------------------------------------------------------------------------------


 

insolvency bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

 

(c)                                  In the event that Guarantor shall advance
or become obligated to pay any sums with respect to any obligation hereby
guaranteed or in the event that for any reason whatsoever the Borrower or any
subsequent owner of the collateral securing the Loan is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that the amount of such sums and
of such Indebtedness together with all interest thereon, shall at all times be
subordinate as to the lien, time of payment and in all other respects, to all
sums, including principal, interest and other Indebtedness, at any time owing to
the Lender under any of the Underlying Instruments.  Nothing herein contained is
intended or shall be construed to give to Guarantor any right to participate in
any way in the right, title or interest of the Lender in or to the collateral
securing the Loan, notwithstanding any payments made by Guarantor under this
Guaranty, all such rights of participation being hereby expressly waived and
released.

 

6.                                       Guarantor agrees that to the extent
that Borrower makes a payment or payments to Lender, which payment or payments
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required, for any of the foregoing reasons or for any
other reasons, to be repaid or paid over to a custodian, trustee, receiver or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the obligation
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment had not been made.

 

7.                                       Guarantor makes the following
representations and warranties which shall survive the execution and delivery of
this Guaranty:

 

(a)                                  Guarantor is and, until the Indebtedness is
paid in full, will continue to (i) be a duly organized and validly existing
entity in good standing under the laws of the state of its formation, (ii) be
duly qualified as a foreign entity in each jurisdiction in which the nature of
its business makes such qualification necessary or desirable, (iii) have the
requisite power and authority to carry on its business as now being conducted,
(iv) have the requisite power to execute, deliver and perform its obligations
under this Guaranty, and (v) comply with the provisions of all of its
organizational documents, and the Legal Requirements of the state of its
formation.

 

(b)                                 The execution, delivery and performance of
this Guaranty (i) are within the applicable powers of Guarantor; (ii) have been
authorized by all requisite action; (iii) have received all necessary approvals
and consents, corporate, governmental or otherwise; (iv) does not and will not
violate, conflict with, result in a breach of or constitute (with notice or
lapse of time, or both) a default under any provision of law, any order or
judgment of any court or governmental authority, the articles of incorporation,
by-laws, partnership, operating or trust agreement, or other governing
instrument of Guarantor, or any indenture, agreement or other instrument

 

4

--------------------------------------------------------------------------------


 

to which Guarantor is a party or by which Guarantor or any of Guarantor’s assets
is or may be bound or affected; (v) does not and will not result in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of
Guarantor’s assets; and (vi) does not and will not require any authorization or
license from, or any filing with, any governmental authority or other body.

 

(c)                                  This Guaranty constitutes the legal, valid
and binding obligations of Guarantor, enforceable against Guarantor in
accordance with its terms, except as may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the rights of
creditors generally, and (ii) general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

8.                                       Guarantor and Borrower are separate and
distinct entities with no identity of interest with respect to any Indebtedness
which may become owed or any payments which may be made hereunder.  Borrower is
not contractually bound to Guarantor with respect to any payments hereafter made
under this Guaranty in any manner which would have the effect of imputing the
liability of Guarantor hereunder to Borrower.

 

9.                                       Guarantor is related and/or affiliated
with Borrower, has personal knowledge of and is familiar with Borrower’s
business affairs, books and records and has the ability to influence Borrower’s
financial decisions.  Guarantor represents that Borrower is in sound financial
condition as of the date of this Guaranty.

 

10.                                 Nothing herein contained shall in any manner
affect the lien or priority of the Mortgage, and upon the occurrence of an Event
of a Default, the Lender may invoke any remedies it may have under the
Underlying Instruments, or this Guaranty, either concurrently or successively
and the exercise of any one or more of such remedies shall not be deemed an
exhaustion of such remedy or remedies or a waiver of any other remedy or
remedies and shall not be deemed an election of remedies.  Guarantor hereby
specifically waives any defense to its performance under this Guaranty based
upon an election of remedies by Lender, including but not limited to an election
to foreclose by nonjudicial sale under any deed of trust, or security agreement
and pursue any other remedy which destroys, lessens or otherwise affects
Guarantor’s subrogation rights and/or its rights to reimbursement from or to
proceed against Borrower or any other person, when resulting from the judicial
or nonjudicial foreclosure (under any deed of trust, or security agreement) or
the selling or otherwise disposing of or collecting or applying any property,
real or personal, securing the Note, or otherwise.  The exercise by the Lender
of any such remedies shall not release or discharge Guarantor from its
obligations hereunder unless and until the full amount of the Indebtedness
evidenced by the Note and secured as aforesaid has been fully paid and
satisfied, and any such release or discharge shall be subject to the provisions
of paragraph 4(b) hereof.

 

11.                                 This Guaranty shall remain in full force and
effect until all obligations of the Borrower under the Underlying Instruments
have been satisfied in full and are no longer subject to disgorgement under any
applicable state or federal creditor rights or bankruptcy laws.  No delay on the
part of the Lender in exercising any options, powers or rights, or the partial
or

 

5

--------------------------------------------------------------------------------


 

single exercise thereof, shall constitute a waiver thereof. No waiver of any
rights hereunder, and no modification or amendment of this Guaranty, shall be
deemed to be made by the Lender unless the same shall be in writing, duly signed
on behalf of the Lender, and each such waiver (if any) shall apply only with
respect to the specific instance involved and shall in no way impair the rights
of the Lender or the obligations of Guarantor to the Lender in any other respect
at any other time. This Guaranty and the rights and obligations of the Lender
and of Guarantor hereunder shall be governed and construed in accordance with
the laws of the state of New York, without regard to its conflicts of law
principles and this Guaranty is binding upon Guarantor, Guarantor’s heirs,
personal representatives and permitted successors or assigns, and shall inure to
the benefit of the Lender and its successors or assigns.

 

12.                                 Guarantor acknowledges that copies of the
Underlying Instruments have been made available to Guarantor and that Guarantor
is familiar with their contents. Guarantor affirmatively agrees that upon any
Permitted Transfer effected in accordance with the provisions of the Underlying
Instruments, it shall not be necessary for Guarantor to reaffirm its continuing
obligations under this Guaranty, but Guarantor will do so upon request by
Lender; provided, however, in the event a Permitted Transfer under items (ii) or
(vi) of the Permitted Transfers occurs in compliance with the terms and
conditions stated in the Mortgage, then Borrower may provide a substitute
guarantor, acceptable to Lender in Lender’s sole discretion, to assume the
obligations of Guarantor under terms and conditions acceptable to Lender.
Lender’s approval of the substitute guarantor shall be deemed granted so long as
such substitute guarantor is a Qualified Successor.

 

13.                                 AFTER CONSULTING WITH COUNSEL AND CAREFUL
CONSIDERATION, GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF THIS GUARANTY OR ANY
OTHER INSTRUMENT OR AGREEMENT BY WHICH THIS GUARANTY IS, OR MAY HEREAFTER BE,
SECURED, OR OUT OF ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR
WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER. THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE LENDER’S ACCEPTANCE OF THIS GUARANTY.

 

14.                                 Each notice, consent, request or other
communication under this Guaranty (each a “Notice”) which any party hereto may
desire or be required to give to the other shall be deemed to be adequate and
sufficient notice if given in writing and service is made by either (i)
registered or certified mail, postage prepaid, in which case such notice shall
be deemed to have been received three (3) business days following deposit to
U.S. mail; or (ii) nationally recognized overnight air courier, next day
delivery, prepaid, in which case such notice shall be deemed to have been
received one (1) business day following delivery to such nationally recognized
overnight air courier. All Notices shall be addressed to Guarantor at its
address given on the first page hereof, or to Lender at c/o Principal Real
Estate Investors, LLC, 801 Grand Avenue, Des Moines, Iowa 50392-1450, Attn:

 

6

--------------------------------------------------------------------------------


 

Commercial Real Estate Servicing, Loan No. 754183, or to such other place as any
party may by notice in writing to the other parties designate as a place for
service of notice.

 

15.                                 Each Guarantor (if more than one) whose
signature appears below shall be deemed to be bound by the provisions of this
Guaranty and the Guaranteed Obligations, whether each signature was affixed at
the same or different times, and the term “Guarantor” as used herein shall be
deemed to refer to each individually, as well as collectively, and each of the
undersigned shall be jointly and severally liable for the Guaranteed Obligations
hereunder, both personally and with recourse, irrespective of the recourse or
non-recourse nature of the Underlying Instruments. Guarantor agrees that if this
Guaranty is placed in the hands of an attorney for enforcement, Guarantor will
reimburse Lender all expenses incurred, including attorney’s fees.

 

16.                                 This Guaranty may be executed in
counterparts, each of which shall be deemed an original; and such counterparts
when taken together shall constitute but one agreement.

 

17.                                 Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Underlying
Instruments.

 

18.                                 Guarantor hereby agrees and acknowledges
that this Guaranty is an instrument for the payment of money, and hereby
consents that Lender, at its sole option, in the event of a default by Guarantor
in the payment of any of the moneys due hereunder, shall have the right to bring
a motion and/or action under New York CPLR Section 3213.

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first set forth above.

 

(REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURES ON NEXT PAGE)

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF GUARANTOR
TO GUARANTY

 

42-1579325

(Guarantor’s Identification Number)

 

 

 

INLAND WESTERN RETAIL REAL ESTATE
TRUST, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

Valerie Medina

 

 

 

Title:

Asst. Secretary

 

 

8

--------------------------------------------------------------------------------